Citation Nr: 0938763	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-33 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for congestive heart 
failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1957 until July 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board hearing at the RO in August 2009.


FINDING OF FACT

Congestive heart failure was first manifest in service.


CONCLUSION OF LAW

Congestive heart failure is attributable to service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.


Service Connection

The Veteran is claiming entitlement to service connection for 
congestive heart failure (CHF).  Specifically he contends 
that electrocardiogram (ECG) findings from a retirement 
examination provide evidence of early symptomatology of his 
currently diagnosed CHF.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran's service treatment records do not reflect 
treatment for any heart-related disorder or disease.  During 
a retirement examination in May 1976, an ECG was essentially 
normal except for a premature ventricular contraction (PVC) 
which was described as "appear[ing] somewhat artificial."  
At that same examination the Veteran indicated that he had 
never had heart trouble.

In a February 1978 retirement examination, the Veteran's 
heart (i.e. thrust, size, rhythm, sound) was indicated to be 
normal and the Veteran again reported no history of heart 
trouble.  An ECG was normal.

Following service, the Veteran complained of chest discomfort 
starting in November 1981.  At that time his heart was 
described as normal.  In February 1985, the Veteran reported 
heart palpitations and a three year history of occasional 
sharp shooting pains in the left side of his chest.  In 
December 1986 the Veteran suffered a transient ischemic 
attack of unknown etiology.  An echocardiogram showed some 
dilation of the left ventricle and mild cardiomyopathy.  In 
August 1989 the Veteran was diagnosed with cardiomyopathy and 
congestive heart failure.

The record shows treatment referable to a heard disorder to 
be essentially continuous from 1981 until 2006.  In July 2006 
the Veteran's private physician, Dr. M.P. reviewed the 
Veteran's in-service 1976 ECG.  M.P. noted normal sinus 
rhythm, no voltage criteria for left ventricular hypertrophy 
and PVC.  According to M.P., the Veteran's current underlying 
disease process is secondary to atherosclerotic coronary 
artery disease.  He noted that the physical examination in 
1976 did not include any tests for cholesterol but that given 
the nature of the Veteran's heart disease, it is quite likely 
that he had early signs of atherosclerosis secondary to 
hypercholesterolemia.  M.P. indicated that he believes the 
PVC that was noted in the examination, described then as 
"somewhat artificial," was an early warning of underlying 
structural heart disease.  In essence, M.P. indicated that 
the Veteran's current heart disability is related to 
symptomatology first detected during active service.  To that 
end the Board notes that on enlistment in January 1957, a 
medical examination showed that the Veteran's heart was 
normal and the Veteran denied a history of pain or pressure 
in his chest and heart palpitations.

After reviewing the record, the Board finds by reason of the 
competent evidence, that the Veteran's congestive heart 
failure was first manifest in, and is attributable to, active 
service.  Accordingly service connection is granted.


ORDER

Service connection for congestive heart failure is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


